Name: Council Decision of 20 November 2000 repealing Council Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania
 Type: Decision
 Subject Matter: Europe;  international security;  European construction;  cooperation policy
 Date Published: 2000-11-21

 Avis juridique important|32000D0723Council Decision of 20 November 2000 repealing Council Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania Official Journal L 292 , 21/11/2000 P. 0002 - 0002Council Decisionof 20 November 2000repealing Council Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania(2000/723/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article 23(2),Having regard to Joint Action 1999/34/CFSP on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1), and in particular Article 7 thereof,Whereas:(1) On 10 May 1999, the Council adopted Decision 1999/320/CFSP on a European Union contribution to the collection and destruction of weapons in Albania(2), which was intended to implement Joint Action 1999/34/CFSP by supporting the pilot project of the United Nations Department for Disarmament Affairs (DDA) and the United Nations Development Programme (UNDP), on "weapons in exchange for development in the Gramsh district of Albania".(2) On 17 December 1999, the Council adopted Decision 1999/846/CFSP(3) amending Decision 1999/320/CFSP so as to add to it the Elbasan and Peshkopja districts.(3) On 5 April 2000, the United Nations Development Programme (UNDP) informed the Commission that it was unable to undertake to fulfil the terms and conditions of a draft contract proposed by the Commission in accordance with Decision 1999/320/CFSP, and in particular Article 3 thereof, on the destruction of the arms collected in the Gramsh, Elbasan and Peshkopja districts.(4) Accordingly Decision 1999/320/CFSP, as amended by Decision 1999/846/CFSP should be repealed,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/320/CFSP shall be repealed.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 20 November 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 9, 15.1.1999, p. 1.(2) OJ L 123, 13.5.1999, p. 12.(3) OJ L 326, 18.12.1999, p. 74.